Title: To James Madison from James Monroe, 13 May 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington May 13. 1814
        
        The affr. of the convention, is the most embarrassing that I have ever known. On further reflection, after the departure of Mr Ganntt, I was apprehensive that I might have expressd myself rather too strongly in my private letter to genl. winder, as to the ratification of the conventn., into which I was of course led by a desire to make a suitable impression on his mind, & in consequence I wrote him a letter of wh. the inclosed is a copy. On still more mature consideration, I am of opinion, that with the hint in this, it is put on the best footing, that it can be, under existing circumstances. With great respect & esteem sincerely yours
        
          Jas Monroe
        
        
          The letter was forwarded to the commanding officer on the lines with instructed [sic] to transmit it immediately to General winder.
        
      